Title: Andrew Bigelow to James Madison, 15 March 1836
From: Bigelow, Andrew
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Taunton Masstts.
                                
                                March 15th 1836
                            
                        
                        
                        As a Stranger, I ought not, by the laws of courtesy, to intrude myself on your notice. But in offering for
                            your acceptance a copy of a Discourse delivered before the Government of this State on the day of Annual Election last
                            past, I cherish the hope that you will permit me to accompany it, with an expression of my grateful admiration of the
                            illustrious services, which you have rendered to our common Country. I would fain add my fervent prayers, that it may
                            please a Merciful Providence to spare your invaluable life much longer, to cheer us with your presence, to aid us by your
                            counsels, to witness the darkest portents of these troublous times succeeded by happiest issues; and to behold the Union
                            and Constitution which you labored with consummate wisdom and ability to establish, cemented anew on their true and proper
                            basis, a foundation of strength and of solidity. And when late—very late—in the evening of your days you may be summoned
                            to rest from your toils, may you inherit the blessedness of "them that are Wise"; and "Great" may be "your reward in
                            Heaven"!
                        Accept, Sir, this feeble expression of the sentiments of one, who has the honor to subscribe himself, With
                            highest regard, Most truly, Your obedt Servt
                        
                        
                            
                                Andrew Bigelow
                            
                        
                    